FILED
                             NOT FOR PUBLICATION                              DEC 15 2015

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JORGE LUIS QUIROZ,                               No. 13-74382

               Petitioner,                       Agency No. A014-658-739

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Jorge Luis Quiroz, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision finding him removable and denying his applications

for asylum, withholding of removal and protection under the Convention Against


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review de

novo questions of law, Coronado v. Holder, 759 F.3d 977, 982 (9th Cir. 2014), and

review for substantial evidence the agency’s factual findings, Silaya v. Mukasey,

524 F.3d 1066, 1070 (9th Cir. 2008). We deny in part and dismiss in part the

petition for review.

      Quiroz’s conviction under Nevada Revised Statutes § 201.230 is

categorically “sexual abuse of a minor” under 8 U.S.C § 1101(a)(43)(F) and is

therefore an aggravated felony. See Cedano-Viera v. Ashcroft, 324 F.3d 1062,

1065-66 (9th Cir. 2003). Contrary to Quiroz’s contention, his conviction

constitutes a conviction for immigration purposes. See United States v. Guerrero-

Velasquez, 434 F.3d 1193, 1197 (9th Cir. 2006).

      Substantial evidence supports the BIA’s denial of protection under the CAT,

where Quiroz failed to show it is more likely than not he will be tortured by or with

the consent, acquiescence or willful blindness of the government if removed to

Mexico. See Silaya, 524 F.3d at 1073.

      We lack jurisdiction to consider Quiroz’s contention that the BIA erred in

denying CAT based in part on Quiroz’s failure to identify a particular government




                                          2                                   13-74382
official whom he feared, where he failed to exhaust the claim before the BIA. See

Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                  13-74382